Judgment of conviction of defendant on his plea of guilty of the crime of violation of section 1308 of the Penal Law as a misdemeanor, unanimously affirmed. The indictment charging defendant with burglary, grand larceny and criminally buying stolen property as a felony, also contained a fourth count charging defendant with criminally concealing and withholding stolen and wrongfully acquired property, as a felony, committed in the County of Bronx on December 11, 1965. It appears that the defendant’s attorney in open court voluntarily made (and these are his words) “ application for leave to plead guilty to a violation of Section 1308 of the Penal Law as a misdemeanor, which is the fourth count of the indictment, to cover all the counts *971in the indictment.” This was an offer to plead guilty to all the essential elements of the designated crime as prescribed in said section 1308 and the defendant on his interrogation by the court admitted all of these elements. The plea of guilty to such crime appears to have been deliberately made and, under the circumstances, the court properly exercised its discretion in refusing to allow the defendant to withdraw his plea. (People v. Wright, 20 A D 2d 857, 858; People v. Sparaco, 14 N Y 2d 786.) Concur — Botein, P. J., Yalente, McNally, Eager and Staley, JJ.